Citation Nr: 1750539	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-06 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1970 to February 1979 and from November 1982 to August 1986.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision from the RO in New York, New York.


FINDING OF FACT

The Veteran's left lower extremity radiculopathy was manifested by moderate incomplete paralysis but not severe incomplete paralysis.


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent for the left lower extremity radiculopathy, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 8521 pertains to paralysis of the external popliteal nerve (common peroneal), a mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, and severe incomplete paralysis warrants a 30 percent disability rating. A 40 percent disability rating is warranted for complete paralysis, where there is a foot drop and slight droop of the first phalanges of all toes, the person cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes is lost, abduction of the foot is lost, adduction is weakened, and anesthesia covers entire dorsum of foot and toes.  See 38 C.F. R. § 4.124a, Diagnostic Code 8521. 
The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 'note' at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

In this case, the Veteran was granted service connection for left lower extremity radiculopathy in the July 2013 rating decision and assigned a 10 percent rating.  The Veteran and his representative assert that based upon a VA examiner's report in April 2013, a disability rating for the Veteran's left lower extremity radiculopathy should be increased to 20 percent under Diagnostic Code 8521.  The Board agrees that a 20 percent rating for the Veteran's left lower extremity radiculopathy is warranted, but no higher.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.

The April 2013 VA examiner reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints.  The VA examiner reported that the Veteran has left lower extremity radicular pain.  The examiner checked that the severity of the Veteran's left lower radiculopathy was moderate.  The examiner noted that the Veteran has moderate intermittent pain and mild symptoms of paresthesia (which is tingling, see DORLAND'S MEDICAL DICTIONARY) and numbness in the left lower extremity.  

The Board finds that based upon the April 2013 VA examiner's report of moderate radiculopathy, a 20 percent rating is warranted, but no higher.  See Diagnostic Code 8521.  In August 2017, the Veteran's representative submitted an informal hearing brief and asserted that based upon the April 2013 VA examiner's report "the veteran's service-connected radiculopathy of the left lower extremity warrants a rating of at least 20 percent disabling."  The Veteran and his representative appear to concede that a disability rating in excess of 20 percent is not warranted based upon the medical evidence of record.  

Regardless, the preponderance of the evidence of record is against a finding of severe incomplete paralysis for the left lower extremity warranting an evaluation of 30 percent under Diagnostic Code 8521.  Also, the evidence does not show evidence of paralysis with complete foot drop and slight droop of the first phalanges of all toes, the inability to dorsiflex the foot, lost extension (dorsal flexion) of proximal phalanges of toes, lost abduction of the foot, weakened adduction, and anesthesia covering the entire dorsum of foot and toes warranting an evaluation of 40 percent under Diagnostic Code 8521.  38 C.F.R. § 4.124a.

In sum, the Board finds that the Veteran has had at least moderate neurological impairment of the left lower extremity warranting a 20 percent disability rating throughout the appeal period.  The Veteran has reported and the evidence of record reflects left lower extremity pain, paresthesia (tingling), and numbness.  For these reasons, the Board finds that the Veteran's symptoms regarding his left lower extremity radiculopathy have been relatively consistent throughout the rating period on appeal; beginning with the grant of service connection for the left lower extremity in July 2013.  As such, the Board finds that a 20 percent disability rating for moderate symptoms of left lower extremity radiculopathy is warranted for the entire rating period on appeal.  


ORDER

Entitlement to a disability rating of 20 percent, but no higher, for left lower extremity radiculopathy is granted for the entire appeal period.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


